DISSENTING OPINION BY BENDER, J.:
¶ 1 Because I disagree with the Majority’s interpretation of Continental Ins. Co. v. Schneider, Inc., 810 A.2d 127 (Pa.Super.2002), aff'd, 582 Pa. 591, 873 A.2d 1286 (2005), and its impermissible fact finding, I respectfully dissent. In the context of successor liability, this Court in Schneider set forth the four factors to be considered when determining whether a de facto merger has occurred, and then stated “[ajlthough each of these factors is considered, all need not exist before a de facto merger will be deemed to have occurred.” Id. at 135. I find nothing espoused in the Schneider opinion that would support the Majority’s statement that “[cjontinuity of ownership is a key element that must exist in order to apply the defacto merger doctrine.... ” Majority at 1020 (emphasis added). In fact, the Majority’s interpretation of the Schneider decision appears to find support for its position and rely on the *1024remand for factual findings on the ownership issue. This remand did not occur because this Court wanted to “emphasize” the continuity of the ownership factor. Rather, the remand arose because of the context of the appeal. The trial court’s grant of summary judgment in Schneider was found to be in error because there were outstanding issues of material fact. Here, this appeal came about after a bench trial took place resulting in the judgment in Fizzano Brother’s favor and the denial of XLNT’s request for judgment notwithstanding the verdict. In this case, the trial judge was the fact finder, but the Majority reviews the evidence and makes findings inconsistent with those determined by the court below. Because I would conclude that the trial court properly followed the dictates of Schneider and formulated findings of fact based on the evidence it heard, I would affirm the trial court’s order in Fizzano Brother’s favor.